This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 CITY OF FARMINGTON,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 34,959

 5 BERNADETTE FONTENELLE,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 Karen L. Townsend, District Judge

 9 City of Farmington
10 Jennifer Breakell
11 Farmington, NM

12 for Appellee

13 Harry Kassakhian
14 Irvine, CA

15 L. Helen Bennett
16 Albuquerque, NM

17 for Appellant

18                                 MEMORANDUM OPINION

19 KENNEDY, Judge.
1   {1}   Appellant Bernadette Fontenelle (Defendant) appeals her conviction for first

2 aggravated DWI (refusal). [RP 132] Our notice proposed to affirm, and in response

3 Defendant filed a “notice of intent not to file a memorandum in opposition to

4 proposed summary affirmance.” Accordingly, for the reasons extensively detailed in

5 our notice, we affirm.

6   {2}   IT IS SO ORDERED.


7                                               _______________________________
8                                               RODERICK T. KENNEDY, Judge


9 WE CONCUR:



10 ___________________________________
11 MICHAEL E. VIGIL, Chief Judge



12 _________________________________
13 JAMES J. WECHSLER, Judge




                                            2